This is an appeal from an interlocutory order overruling a demurrer to an amended cross bill. The principal suit was for foreclosure of a mortgage. The complainants seeking foreclosure sued as assignees of the mortgage and as endorsee for value before maturity of the two negotiable promissory notes the mortgage was given to secure.
The amended cross bill was insufficient to show that, even if the allegations thereof were otherwise good as setting up a cause of action warranting rescission against the original mortgagee and holder of the note, that the complainants in this case, as assignees and endorsees of the mortgage and notes, did not take the same free from all the alleged equities and defenses which the mortgagor could have set up against the mortgage before its assignment.
The decree appealed from should be affirmed on the authority of Pensacola State Bank v. McClure, 67 Fla. 289, 64 Sou. Rep. 1022; McClure v. American National Bank, 67 Fla. 32, 64 Sou. Rep. 427, and it is so ordered.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
ELLIS, J., concurs in the opinion and judgment.
Filed under Rule 21 A. *Page 486